The defendant contends that the Supreme Court erroneously failed to require the People to provide race-neutral explanations for their peremptory challenges to certain jurors during earlier rounds of voir dire, after the court ruled in the fourth round that a prima facie case of discrimination was established (see Batson v Kentucky, 476 US 79 [1986]). However, this contention is unpreserved for appellate review, as defense counsel never requested explanations for the challenges exercised during the first and third rounds after the court found, during the fourth round, that the prima facie case was established (see CPL 470.05 [2]; People v James, 99 NY2d 264, 271-272 [2002]; People v Patterson, 40 AD3d 659 [2007]; People v Figueroa, 276 AD2d 561 [2000]; People v Hernandez, 266 AD2d 311 [1999]; People v Caston, 239 AD2d 355 [1997]; People v. Font, 223 AD2d 600 [1996]).
Contrary to the defendant’s contention, he was not denied the effective assistance of counsel (see People v Stultz, 2 NY3d 277 [2004]; People v Baldi, 54 NY2d 137, 147 [1981]; cf. People v Turner, 5 NY3d 476, 480 [2005]). Dillon, J.E, Florio, Hall and Sgroi, JJ., concur.